Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
H-1
La Sra. Eduviges Jordán Granel y su marido Joaquín Jiménez Matute adoptaron a Elba Iris Vázquez Ramírez por medio de escritura pública aprobada mediante resolu-ción del Tribunal de Distrito de 23 de julio de 1943.
La adoptada falleció el 19 de abril de 1975, habiendo procreado once (11) hijos.(1)
El 3 de febrero de 1985 la señora Jordán Granel, madre adoptiva de Elba Iris, y para entonces viuda del señor Ji-ménez Matute, falleció dejando testamento abierto en el cual no instituyó como herederos a ninguno de los hijos de su hija adoptiva. De hecho, ninguno de los herederos insti-tuidos en el testamento es heredero forzoso. (2)
*435Así las cosas, el esposo de la adoptada José Robles Mar-tínez y su hijo, Juan Alberto Robles Vázquez, presentaron demanda sobre impugnación de testamento alegando pre-terición de heredero forzoso en el testamento otorgado por la señora Jordán Granel.
Ante esto, dos (2) de los codemandados, Héctor Jiménez Juncos,(3) hijastro de dicha causante y, el hijo de éste, Joa-quín Jiménez Gómez, presentaron moción de sentencia su-maria alegando, en síntesis, que la escritura de adopción era nula y que los demandantes no eran herederos forzosos de la testadora.
Luego de varios incidentes procesales(4) el tribunal de instancia declaró con lugar la demanda anulando la insti-tución de herederos e indicando que prevalecerían las mandas y legados que no fuesen inoficiosos.(5)
Inconforme con tal decisión, recurre la parte deman-dada señalando los errores siguientes:
1-E1 tribunal sentenciador erró al resolver que los deman-dantes como hijos de una persona adoptada son herederos for-zosos de la adoptante y que la institución de herederos en el testamento de ésta es nulo por preterición de los hijos de la adoptada en el testamento.
2-E1 tribunal sentenciador erró al resolver que no era nece-sario la firma de tres testigos instrumentales en la escritura de adopción para que ésta fuere válida como disposición causa mortis.
3-E1 tribunal sentenciador erró al imponer honorarios de abogado a los demandados-recurrentes.
*436Decidimos revisar y expedimos el auto.
H HH
En Puerto Rico, las disposiciones sustantivas que regu-lan la adopción están contenidas en los Arts. 130-138 del Código Civil, 31 L.P.R.A. sees. 531-539. Conforme al Art. 132 (31 L.P.R.A. sec. 533), el adoptado será considerado para todos los efectos legales como un hijo legítimo del adoptante y éste como padre legítimo del adoptado. Le co-rresponden, por lo tanto, todos los derechos que reconoce nuestro ordenamiento al hijo legítimo; estos son: a llevar los apellidos del padre y la madre, a recibir alimentos y a la herencia legítima. Art. 118 del Código Civil, 31 L.P.R.A. see. 466. Por su parte, el Art. 133 (31 L.P.R.A. sec. 534) establece que con la adopción cesarán todos los derechos, los deberes y las obligaciones del adoptado en su familia natural o biológica y los de ésta con el adoptado. De lo anterior surge que en la actualidad, y como norma general, una vez se formaliza la adopción, conforme a la ley, ésta desarraiga al adoptado de todo vínculo de parentesco y de todo derecho respecto a su familia biológica, ya sean pater-no-filiales o de carácter sucesoral, con el efecto de borrar su anterior filiación como si el adoptado hubiese nacido del adoptante, M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910 (1989), creándose, por ficción jurídica, relaciones aná-logas a las de la filiación legítima. Ex parte Warren, 92 D.P.R. 299, 302 (1965).
Pero esto no fue siempre así. Para la fecha en que fue adoptada Elba Iris, nuestro Código Civil contenía las si-guientes disposiciones relativas a los derechos hereditarios del hijo adoptivo:
Artículo 132. — La adopción no perjudicará en ningún caso los derechos que correspondan a los herederos forzosos, y que sub-sistirán como si la adopción no se hubiese verificado.
Artículo 133. — El adoptado tendrá en la familia del adop-tante los derechos y deberes y la consideración de un hijo legí-*437timo, con la excepción establecida en el artículo anterior. Có-digo Civil de 1930.
Estos artículos provienen del Art. 214 del Código Civil de Luisiana de 1870.(6) Al adoptarse el Código Civil de 1902 se derogó expresamente el Art. 177 del Código Civil español que aquí regía. Bajo el mencionado artículo, el de-recho a heredar del hijo adoptivo dependía de la obligación que hubiese asumido el adoptante de instituirle heredero. Se trataba, pues, de una especie de pacto sucesorio o suce-sión contractual. (7) Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254, 258 (1963). La adopción fue una de las pocas materias en que no se siguió estrictamente el Código Civil español, especialmente en cuanto se refiere a los derechos hereditarios de los hijos adoptivos. Así, los Arts. 202 y 203 del Código Civil de 1902 (Arts. 132 y 133 del Código Civil revisado de 1930), no tienen precedentes en el Código Civil español. La sustitución del Art. 177, supra, por las dispo-siciones del Código Civil de Luisiana —que dan al adop-tado los derechos de un hijo legítimo, sin perjuicio de los derechos de los herederos forzosos— demuestra la clara intención legislativa de abandonar el principio expresado en el código español y abrazar el principio tan típico de la adopción de que el adoptado adquiera derechos en la herencia. Sosa v. Sosa, 66 D.P.R. 606, 610 (1946). Esta le-*438gislación constituyó el primer intento de liberalizar la ins-titución de la adopción en nuestro país para que el hijo adoptivo heredara de los adoptantes. Feliciano Suárez, Ex parte, 117 D.P.R. 402, 410 (1986).
Es importante señalar que el precepto del Código Civil de Luisiana fue modificado ya que se empleó el concepto “familia” en vez del de estate que éste contenía. Sobre el particular comenta Luis Muñoz Morales:
No podemos suponer que los redactores y traductores del Cód. de 1902 dejaran de notar la apreciable diferencia que en-tre ambos conceptos existe; pues mientras el concepto estate se refiere a la parte material, o sea a los bienes, propiedades, pa-trimonio, herencia, etc.; el concepto “Family” se refiere a la parte personal o sea al linaje, geneología o relación de paren-tezco entre los individuos. (Enfasis suplido.) L. Muñoz Morales, Anotaciones al Código Civil de Puerto Rico, X Rev. Jur. U.P.R. 411, 416-416 (1941).
Sin embargo, a pesar de la intención legislativa de me-jorar los derechos de los hijos adoptados, hubo muchas dificultades en la interpretación de estos artículos.(8) Por eso, en el segundo caso de Sosa v. Sosa, supra, el Juez Asociado Señor Todd Jr., en su opinión disidente, solicitó a la Asam-blea Legislativa que enmendara los artículos pertinentes para fijar con claridad los derechos de los hijos adoptivos. La Asamblea respondió con la aprobación de la Ley Núm. 353 de 13 de mayo de 1947, Leyes de Puerto Rico, pág. 681, mediante la cual se enmendó el Art. 132 para que leyera “[e]l adoptado tendrá en la familia del adoptante los dere-chos y deberes y la consideración de un hijo legítimo”, eli-minándose la reserva de no perjudicar los derechos de los *439herederos forzosos que contenía el texto vigente. Con esta reforma se equipararon los derechos sucesorales del hijo adoptivo con los del hijo biológico. Feliciano Suárez, Ex parte, supra, pág. 411. Esta legislación quedó en vigor hasta que se completó la reforma con la aprobación de la Ley Núm. 86 de 15 de junio de 1953 (31 L.P.R.A. sees. 531-539) con la cual se integró plenamente al adoptado, para todos los efectos legales, con la familia del adoptante y donde se establecieron los Arts. 132 y 133 del Código Civil según leen hoy. Estos cambios se caracterizaron por imprimir a la adopción un carácter esencialmente social donde existe un alto interés público. M.J.C.A., menor v. J.L.E.M., menor, supra.
No obstante los cambios realizados, aún subsiste incer-tidumbre en cuanto a los derechos sucesorales de los hijos adoptados antes de 1947 debido a que la legislación de 1953, por disposición expresa del Art. 138 del Código Civil, 31 L.P.R.A. see. 539, no aplica a las adopciones realizadas antes de 1947, excepto cuando las partes que intervinieron en tal acto hubieran acudido al tribunal para solicitar que la adopción celebrada se rija por la nueva legislación.(9) Por consiguiente, en todas las adopciones realizadas antes de 1947, que no se hayan ajustado a las disposiciones de la legislación de 1953, rigen los Arts. 132 y 133 del Código Civil según disponían antes de 1947. Esta distinción ha sido objeto de varias críticas. Por ejemplo, en la opinión disidente del Juez Asociado Señor Belaval en Ginés v. Ayala Rodríguez, 84 D.P.R. 245, 252 y 253 (1961), éste ex-presó que la Ley Núm. 53, supra, por su carácter interpre-tativo de la ley anterior, tenía efectos retroactivos, de ma-*440ñera que mediante ésta, la Legislatura había aclarado la confusión existente en los derechos hereditarios de los hi-jos adoptivos, ya hubiesen sido adoptados antes de 1947 o después. El Prof. E. González Tejera, en su obra Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, págs. 86-88, también apoya esta posición.
Ahora bien, en la cuestión planteada ante nos, no están involucrados los derechos de un hijo adoptivo vis-á-vis los derechos de herederos forzosos consanguíneos, de acuerdo con lo establecido en el Art. 132 del Código Civil, supra. Es en esta disposición de ley en que se ampara la parte de-mandada recurrente para fundamentar su posición de que la parte demandante recurrida no es un heredero forzoso, toda vez que no se llevó a cabo la petición permitida por el Art. 138 del Código Civil, supra. Además, señala que el antiguo Art. 133, supra, aplicable en este caso, confiere ex-clusivamente al adoptado los derechos de un hijo legítimo en la familia del adoptante porque no dispone expresa-mente que los descendientes del adoptado tendrán tales derechos.
El tribunal de instancia decidió que los derechos del adoptado “se transfieren a los descendientes del adoptado de manera tal que sus hijos vienen a ser nietos del adop-tante tal y como si fuesen nietos biológicos de éste”. Tiene razón. Veamos.
Aún no hemos tenido la oportunidad de expresarnos so-bre el derecho de los descendientes de un adoptado en la herencia del adoptante dentro del contexto de la legislación sobre adopción anterior a 1947. Sin embargo, de las expre-siones que hemos hecho en varios casos se puede deducir el derecho de los descendientes del hijo adoptivo como here-deros forzosos del padre adoptante.
En Ex parte Ortiz y Lluberas, 42 D.P.R. 350 (1931), ocho (8) hijas adoptivas reclamaron su condición de herederas de su madre adoptante, Rosa Lluberas Rodríguez, quien falleció bajo testamento ológrafo en el cual las había igno-*441rado totalmente, instituyendo como único y universal he-redero al Sr. Arturo Lluberas Rodríguez.(10) La causante no había dejado ascendientes ni descendientes. Al confirmar al tribunal de instancia expresamos que, en ausencia de herederos forzosos, los hijos adoptivos tienen derechos su-cesorios, aun cuando el adoptante muera bajo testamento y los excluya, porque en ausencia de hijos legítimos, los hijos adoptivos heredan como hijos legítimos. Id., pág. 353. Ade-más, expresamos que bajo la ley vigente entonces, los hijos adoptivos eran herederos forzosos. íd., pág. 356.
En el segundo caso de Sosa v. Sosa, supra, decidido en 1946, identificamos el Art. 133 del Código Civil de 1930 como la fuente de los derechos hereditarios del hijo adoptivo. Establecimos que el hijo adoptivo tiene en la he-rencia, tanto testada como intestada, todos los derechos del hijo legítimo en tanto y en cuanto esos derechos no perju-diquen la legítima de otros herederos forzosos. Id., págs. 610-611. Entre los derechos que adquiere el hijo adoptivo está anular la institución de herederos por preterición. Id., págs. 618-619.
En Valladares de Sabater v. Rivera Lazú, supra, re-suelto en 1963, aclaramos el alcance que tiene la adopción en la creación de relaciones familiares entre el adoptante y el adoptado. La adopción se realizó en 1925, falleciendo la causante en 1960. Comparecieron a solicitar la herencia varios primos segundos y primos terceros, parientes en quinto y sexto grado en la línea colateral, y una hija adop-tiva de un hermano de la causante, pariente en tercer grado en la línea colateral. Confirmamos la sentencia del tribunal de instancia que declaró a la sobrina adoptada única heredera por haber fallecido intestada la causante y por no haber dejado heredero forzoso. Al argumento de los parientes consanguíneos al efecto de que antes de 1947 se heredaba sólo del padre adoptante, expresamos que desde 1902 la adopción incorpora al hijo adoptivo, no en la heren-*442cia, sino en la familia del adoptante, como si fuera un hijo legítimo. De manera que el hijo adoptado se convertía, como en este caso, en sobrino de la hermana del adoptante.
Podemos observar que al interpretar los Arts. 132 y 133 no sólo hemos equiparado los derechos del hijo adoptivo con los de otros herederos forzosos —salvo la excepción del derecho preferente establecido en la ley— entre éstos, la facultad de anular la institución de herederos si es prete-rido, sino que, además, en la sucesión intestada de los fa-miliares de su padre adoptante tiene derecho a excluir en el orden sucesorio a herederos de grado inferior, aunque éstos sean parientes consanguíneos del adoptante.
Si se le han reconocido tales derechos en la herencia de los familiares del padre adoptante, con más razón hay que reconocer el derecho de los descendientes de un hijo adop-tivo, como herederos forzosos que son, en la herencia de su abuelo adoptante.
Los tratadistas puertorriqueños apoyan nuestra posición. Señala Luis Muñoz Morales, en sus Anotaciones al Código Civil de Puerto Rico, supra, pág. 442, lo si-guiente:
Si el hijo adoptivo ... tiene respecto a su padre adoptante los mismos derechos de un hijo legítimo; y si los derechos de estos hijos legítimos se transmiten a sus descendientes, ... lógica-mente hemos de sostener que igual derecho tienen los hijos y descendientes del hijo adoptivo. En nuestro Código vigente lle-gamos a esta conclusión en virtud de una deducción lógica. (En-fasis suplido.)
Como podemos notar, desde 1940 hay opiniones erudi-tas en ese sentido. De manera similar se expresa el profe-sor González Tejera, op. cit, pág. 87:
Luego de los pronunciamientos hechos por el Tribunal en Valladares [de Sabater v. Rivera Lazú] y Rivera Coll [v. Tribunal Superior], se deduce lógicamente, que en Puerto Rico tanto el adoptante como sus parientes pueden suceder al adoptado y éste y sus parientes pueden heredar a aquéllos, bajo las normas *443... en torno a preferencias por razón de grados y órdenes sucesorios. (Enfasis suplido.)
De lo anterior, surge que es totalmente improcedente el planteamiento de los recurrentes.(11) Es suficiente señalar *444que si el derecho a herencia no estuviera comprendido en el Art. 133, supra, tendríamos el resultado anómalo de que los descendientes del adoptado no tendrían derechos suce-sorales, ni en la familia adoptiva ni en la natural, ya que sobre ésta, según el Código Civil y el caso Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331-332 (1975), se rompe todo vínculo, una vez realizada la adopción.
Por consiguiente, tomando en consideración los propósi-tos de la adopción de crear una relación permanente de parentesco revestida de consecuencias jurídicas, el texto del Art. 133 que se refiere específicamente al concepto fa-milia, y no exclusivamente al de herencia, para fijar la po-sición del adoptado como la de un hijo legítimo, la trayec-toria de nuestra doctrina desde Ex parte Ortiz y Lluberas, supra, en especial, lo resuelto en Valladares de Sabater v. Rivera Lazú, supra, y el principio hermenéutico enunciado en el primero de que los estatutos sobre adopción deben interpretarse liberalmente a favor del hijo adoptivo, Ex parte Ortiz y Lluberas, supra, pág. 356, opinamos que en Puerto Rico, aun antes de 1947, la adopción creaba lazos de parentesco entre el adoptante, el adoptado y los descen-dientes de éste con las correspondientes consecuencias ju-rídicas en el orden sucesoral. Para todos los fines debe con-siderarse al adoptado como hijo legítimo del adoptante, siendo sus descendientes, por ende, nietos del adoptante. Por ser parte del grupo familiar debe reconocérseles como tales para todos los fines legales. Valladares de Sabater v. Rivera Lazú, supra, págs. 261-262. Como los demandados-recurrentes no son herederos forzosos, no entra en juego la excepción preferente que respecto a éstos priva en el orden sucesoral, según establecido en la legislación anterior a 1947.(12)
*445HH I — I HH
La parte demandada-recurrente plantea que la escri-tura de adopción es nula por razón de que era necesaria la firma de tres (3) testigos instrumentales para que fuese válida como una disposición mortis causa, equiparando, de esta forma, la escritura de adopción con el testamento abierto. Basándose en lo expuesto en Enciclopedia Jurí-dica Española, Barcelona, Ed. Francisco Seix, 1910, T. 24, pág. 190 (Pacto de Sucesión Futura), que alegadamente in-dica que la adopción se ha considerado como un pacto de sucesión futura permitido por ley; la parte demandada re-currente pretende establecer que la escritura de adopción es una disposición mortis causa. Esta alegación no tiene base alguna. No existe relación alguna entre la disposición de bienes mortis causa y el procedimiento de adopción. He-mos examinado la cita indicada y ésta trata sobre las ex-cepciones al Art. 1271 del Código Civil español (igual a nuestro Art. 1223 del Código Civil, 31 L.P.R.A. see. 3421),(13) que permiten los pactos sobre sucesión futura.(14) *446El particular tipo de adopción que allí se menciona, con la obligación del adoptante de instituir heredero al adoptado en la escritura de adopción, es una modalidad de suceder excluida del derecho puertorriqueño, que no la menciona, Art. 549 del Código Civil, 31 L.P.R.A. sec.l931,(15) y que se prohíbe expresamente en el Art. 1223, supra. Más impor-tante aún, y según señaláramos anteriormente, en Puerto Rico, al adoptarse el Código Civil de 1902, se rechazó la normativa sobre adopción existente en España. Es decir, el Art. 177 del Código Civil español, al cual se refiere el de-mandado recurrente, fue expresamente derogado. Por lo tanto, éste es totalmente impertinente a la controversia ante nos. De otro lado, el Art. 139 del Código Civil de 1930, vigente al momento de la adopción en controversia, dispo-nía lo siguiente con relación al procedimiento de adopción.
La adopción se verificará por escritura pública, expresando en ella las condiciones con que se haya hecho, y se inscribirá en el registro civil correspondiente, después de haberla aprobado el tribunal de distrito.(16)
No existía requisito alguno de la comparecencia de tres (3) testigos instrumentales para el otorgamiento de la escritura. La adopción realizada cumplió con los procedi-mientos legales vigentes.
Por todo lo antes expuesto, concurrimos con la sentencia que hoy emite el Tribunal.
*447— O —

 Estos son: Juan Alberto, Gilberto, Elba Iris, Carmen Angélica, David, José Enrique, Luis Raúl, Femandito Luis, Carlos Agustín, Michael Angelo —todos de apellidos Robles Vázquez— y Humberto Joaquín Cano Vázquez.


 Las personas instituidas herederos son las siguientes: José L. Izquierdo, Héctor Jiménez Juncos y Joaquín Jiménez Gómez. Se instituyeron como legatarios las personas siguientes: Aida Jiménez Jordán, Irma Jiménez Jordán, Roberto Antonio Jiménez Vázquez, Abel Rivera, Teresa Rivera Maldonado, Antonio Trías Jordán, Herminia Jordán Graner, Fernando Luis López, Santiago Jordán, Rosa María Trías Jordán, Osvaldo Santiago Visil, Virginia Jordán de Vázquez, Parroquia de la Asun-ción de la Iglesia Católica de Cayey, Asilo Municipal de Ancianos de Cayey, Liga Puertorriqueña contra el Cáncer y Lidia Figueroa.


 Este fue nombrado administrador judicial de la herencia, mediante Resolu-ción y orden del Tribunal Superior de Caguas de 26 de noviembre de 1986.


 Se había dictado sentencia sumaria declarando con lugar la demanda, la cual fue motivo de una petición de revisión ante este Tribunal. Esta fue revocada me-diante Sentencia de 28 de junio de 1989, debido a que existía una controversia de hecho relacionada con una de las firmas contenidas en la escritura de adopción. El caso fue devuelto y la firma autenticada a satisfacción del tribunal de instancia.


 También se ordenó al codemandado Héctor Jiménez Juncos, administrador judicial, que rindiera un informe de ingresos, gastos, activos y pasivos relacionados con el caudal relicto de la causante Jordán Granel, y que entregara dichos bienes a los legítimos herederos de ésta dentro de un plazo de veinte (20) días. Además, se le impuso a los codemandados Jiménez Juncos y Jiménez Gómez la obligación de pagar solidariamente las costas y honorarios de abogado.


 En la parte pertinente, el Art. 214 del Código Civil de Luisiana de 1870, 1 Dart’s L.C.C.A., pág. 131 (1932), disponía como sigue:
“Any person may adopt another child, except those illegitimate children whom the law prohibits him from acknowledging; but such adoption shall not interfere with the right of forced heirs.
“The person adopted shall have all the rights of a legitimate child in the state of the person adopting him except as above stated.”


 El Art. 177 del Código Civil español disponía:
“El adoptante no adquiere derecho alguno a heredar al adoptado. El adoptado tampoco lo adquiere a heredar, fuera de testamento, al adoptante, a menos que en la escritura de adopción se haya éste obligado a instituirle heredero. Esta obligación no surtirá efecto alguno cuando el adoptado muera antes que el adoptante. El adoptado conserva los derechos que le corresponden en su familia natural, a excepción de los relativos a la patria potestad.”
Este artículo fue derogado. Véase Legislación Civil Vigente, Valladolid, Ed. Lex Nova, 1990, Vol. I, págs. CC250-CC255.


 Véanse: Ex parte Ortiz y Lluberas, 42 D.P.R. 350 (1931); Bardeguez v. Bardeguez, 48 D.P.R. 713 (1935); Sosa v. Sosa, 64 D.P.R. 769 (1945); Lugo, Ex parte; Ortiz, etc., Opositoras, 64 D.P.R. 868 (1945); Sosa v. Sosa, 66 D.P.R. 606 (1946); Ginés v. Ayala Rodríguez, 84 D.P.R. 245 (1961); Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254 (1963). Además, véanse: E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, págs. 79-88; J. Nieves Marrero, Breves apuntes sobre el desarrollo del derecho sucesorio del hijo adoptivo, 19 Rev. Jur. U.I.A. 494-500 (1985).


 El Art. 138 (31 L.P.R.A. sec. 539) dispone:
“Las adopciones celebradas bajo la legislación anterior se regirán por dicha legislación y surtirán todos sus efectos según la misma, sin limitación de ningún género. Disponiéndose, que las partes que intervinieron originalmente en una adop-ción verificada con anterioridad a la vigencia de esta Ley, podrán recurrir al Tribunal Superior mediante petición a los efectos de que la adopción ya celebrada se rija por las disposiciones de esta Ley. El tribunal podrá aprobar la petición para que ésta surta efecto y tenga validez.”


 Aparentemente un hermano de la causante.


 Los demandados recurrentes aducen, también, que la adoptada no llegó a adquirir derecho alguno en la herencia, que pudiera transmitir a sus hijos, debido a que murió antes que la adoptante. Este planteamiento es totalmente improcedente. Los nietos de la causante no heredan por conducto de su madre premuerta, sino directamente por derecho propio; ya que son los únicos herederos forzosos en línea descendiente.
“Cuando la ley llama a la herencia la estirpe del hijo predifunto, dicha estirpe no representa a la persona de éste, ni siquiera a su grado sucesorio, ya que hereda directamente y por su propio derecho, si bien con sujeción al módulo cuantitativo de la división in stirpes.” (Énfasis suprimido.) R.M. Roca Satre, Observaciones críticas sobre la tendencia expansionista del derecho de representación sucesoria, LXXXVIII Rev. Gen. Leg. Jur. 581, 598 esc. 3 (2da época 1943).
Al no ser mencionados en el testamento, se les privó tácitamente de su derecho a la legítima. Por lo tanto, hubo preterición de heredero forzoso. Art. 742 del Código Civil, 31 L.P.R.A. see. 2368. Cabrer v. Registrador, 113 D.P.R. 424, 437 (1982); Blanco v. Sucn. Blanco Sancio, 106 D.P.R. 471, 478 (1977). Cuando hay preterición de un heredero forzoso no se anula la totalidad del testamento, pero se produce la nulidad de la institución de herederos. Subsisten, sin embargo, las mandas (legados) y me-joras que no sean inoficiosas, es decir, que no afecten la legítima. Art. 742 del Código Civil, supra; Cabrer v. Registrador, supra, págs. 437-438.
Finalmente, señalan los demandados-recurrentes que habiéndose tomado el Art. 133 del Art. 214 del Código Civil de Luisiana, debemos recurrir a la jurispru-dencia de esa jurisdicción y a los comentaristas del Código Civil francés para preci-sar el contenido de nuestro artículo. En Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 327 (1975), expresamos que:
“A partir del 15 de junio de 1953, con la aprobación de las leyes Núm. 85 y Núm. 86 de ese año ... respectivamente, tanto el procedimiento para la adopción como la figura jurídica de la adopción son el producto de nuestra autoctonía. De ahí que recurrir a interpretaciones de estatutos foráneos, por persuasivos que parezcan, re-sulta en futilidad. La decisión del problema ante nos tiene por tanto que depender de nuestra propia interpretación de la intención legislativa al aprobarse las citadas leyes.”
Precisamente, estas leyes tuvieron el propósito de reconocer, expresamente, que entre el adoptante y el adoptado existen relaciones de parentesco; relaciones que existían aún antes de la reforma de la adopción de 1947. Valladares de Sabater v. Rivera Lazú, supra. Además, según señalamos anteriormente, al adoptarse el Art. 214 de Luisiana, supra, se hicieron cambios significativos que variaron su alcance. Por consiguiente, es igualmente improcedente este señalamiento del demandado-recurrente.
Cabe señalar que el Art. 214 de Luisiana, que no reconocía a los descendientes de un hijo adoptivo derechos sucesorales en la herencia del adoptante, fue enmen-dado, disponiendo actualmente:
“The adopted person is considered for all purposes as the legitimate child and forced heir of the adoptive parent or parents, including the right of the adopted person or his lawful descendants to inherit from the adoptive parent ....” 16 West’s RSA-C.C., pág. 39 (Sup. 1973).


 No comprendemos cuál fue la justificación para mantener este condiciona-miento al realizarse la reforma de la adopción de 1953. El hijo adoptivo, haya sido adoptado antes de 1947 o después, debe estar en igualdad de condiciones que el dado por la naturaleza. Véase el razonamiento del Juez Asociado Señor Todd Jr., en la opinión disidente del segundo caso de Sosa v. Sosa, 66 D.P.R. 606, 621-622 (1946). Le *445corresponde a la Legislatura eliminar de una vez y para todas esta incomprensible distinción.


 El Art. 1223 (31 L.P.R.A. see. 3421) dispone:
“Pueden ser objeto de contrato todas las cosas que no están fuera del comercio de los hombres, aun las futuras.
“Sobre la herencia futura no se podrá, sin embargo, celebrar otros contratos que aquellos cuyo objeto sea practicar entre vivos la división de un caudal conforme al artículo 1009. [31 L.P.R.A. see. 2875.]
“Pueden ser igualmente objeto de contrato todos los servicios que no sean con-trarios a las leyes o a las buenas costumbres.”


 “II. Excepciones no comprendidas en el art. 1.271. [del objeto de los contratos] —Cuatro señala M. Scaevola; casos, todos ellos, de contratos inter vivos, que, haciendo relación al momento en que por muerte del causante se abre su suce-sión, aparecen, no obstante, permitidos por el Código en disposiciones especiales. Son esas excepciones las siguientes:
“I. La del art. 177, que da al adoptado derecho a heredar fuera de testamento al adoptante si en la escritura de adopción se obligó éste á instituirlo heredero; modo contractual sucesorio originalísimo, probablemente sin parecido en ninguna otra le-gislación, ya que sin él se crea un sucesor abintestato precisamente para el caso en que el adoptante falleciese sin haber otorgado testamento; dándose, además, la ano-malía de que en la parte del Código destinada á regular la sucesión intestada no se fije lugar ni cuota para los hijos adoptados que se encuentren en el caso indicado ni *446se les nombre para nada.” Enciclopedia Jurídica Española, Barcelona, Ed. Francisco Seix, 1910, T. 124, pág. 190 (Pacto de Sucesión Futura).


 El Art. 549 (31 L.P.R.A. sec. 1931) dispone:
“La propiedad se adquiere por la ocupación.
“La propiedad y los demás derechos sobre los bienes se adquieren y transmiten por la ley, por donación, por sucesión testada e intestada y por consecuencia de ciertos contratos mediante la tradición.
“Puede también adquirirse por medio de la prescripción.” (Énfasis suplido.)


 La actual legislación no requiere que la adopción se verifique por escritura pública. Veánse los Arts. 612 y 613 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 2691 y 2692.